Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 20, 2022. 

Amendments
           Applicant's amendment(s), filed May 20, 2022, is acknowledged. Applicant has cancelled Claims 2-3, 5-7, 10-30, 33-42, 44-51, 53-56, and 65, amended Claims 4, 9, 32, 43, 52, 57, and 66-67, and added new claims, Claims 68.
	Claims 1, 4, 8-9, 31-32, 43, 52, 57-64, and 66-68 are pending.

Election/Restrictions
Applicant has elected the invention of Group II, Claims 1, 4, 52, and 57-64, drawn to a method of treating corneal injury, the method comprising the step(s) of administering to the injured cornea of a subject an effective amount of MG53, classified in CPC A61K 9/0048.
Within Group II, Applicant has elected the following species, wherein:
	ii) alternative dosage form releases or provides MGF53 into or onto the eye, as recited in Claim 4(a); 
iii) alternative dosage form administration route releases or provides MG53 to the corneal surface of the eye, as recited in Claims 59-60; and 
	iv) alternative temporal dosage form administration regimen is one or more times per day, as recited in Claims 62-64. 
The alternative viral vector plasmid element(s) species (i), as recited in Claims 9(a)-(c), 66(a)-(c), 67(a)-(f), 32(a)-(c), and 43(a)-(f) is rendered moot for being directed to non-elected Group I and non-elected species within Group II;

	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that a search for a method of treating corneal injury by administration of MG53 would not impose an undue search burden. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant has not submitted evidence or identified such evidence now of record showing the inventions Group I and Group II, nor the species (i), (ii), (iii), and (iv) to be obvious variants or clearly admit on the record that this is the case.

Claims 1, 4, 8-9, 31-32, 43, 52, 57-64, and 66-68 are pending.
	Claims 8-9, 31-32, 43, 52, 57-58, 61, and 66-68 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 4, 59-60, and 62-64 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/776,839 filed on December 7, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on January 10, 2020 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Zhu et al (Amelioration of ischemia-reperfusion–induced muscle injury by the recombinant human MG53 protein, Muscle & Nerve 52: 852-858, 2015); and 
Chandler et al (ABSTRACT NO: 055, Targeting plasma membrane repair in corneal wound healing, Veterinary Ophthalmology (2015) 18(6): E17, E25 (2 pages), Abstracts: 46th Annual Meeting of the American College of Veterinary Ophthalmologists, Coeur d’Alene, ID October 7–10, 2015 DOI:10.1111/vop.12319).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification to remove the browser-executable code, which the Examiner finds persuasive. 

Claim Objections
2. 	The prior objection to Claim 7 is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

3. 	The prior objection to Claims 4, 9, 32, 43, 52, 57, and 66-67 is withdrawn in light of Applicant’s amendments to the claims to indent the elements, which the Examiner finds persuasive. 

4. 	Claim 1 is objected to because of the following informalities:
 The claim recites MG53 without first identifying the agent by its complete name prior to using its acronym. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. adeno-associated virus (AAV).  
Appropriate correction is required. See [012], for example.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1, 4, 59-60, and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of treating corneal injury, the method comprising the step of administering to the injured cornea of a subject an effective amount of MG53 in a dosage form.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “administering to the injured cornea” in Claim 1 is used by the claim to mean essentially any route of administration to the subject, as disclosed in the specification [019], e.g. intramuscular, intravenous, subcutaneous, topically, subconjunctivally, or systemically, tissue adjacent to the eye, the orbit (bony structure surrounding the eye) of the eye (see also Claim 60), none of which are anatomically the cornea, while the accepted meaning is administering directly to the cornea, e.g. “exogenous MG53 is administered topically to the cornea via an ophthalmic dosage form” [017]. 
The administration step is indefinite because the specification does not clearly redefine the phrase “administering to the injured cornea”.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims

6. 	Claims 1, 4, 59-60, and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of treating corneal injury, the method comprising the step of administering to the injured cornea of a subject an effective amount of MG53 in a dosage form. An effective amount to do what?
The recitation implies a genus of undisclosed phenotypes and/or therapeutic effects by which “effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The specification discloses a multitude of different ophthalmic diseases, disorders or conditions which may be treated by the claimed pharmaceutical agent for which the corresponding physiological effects to be achieved is unclear. 
	The specification discloses the MG53 may: 
[004] promote healing;
[015, 94] promotes repair or prevent fibrosis, repair or prevent undesired vascularization, stop, eliminate, prevent, or reduce corneal fibrosis, stop, eliminate, prevent, or reduce corneal angiogenesis; 
[075] improve limbal stem cell proliferation, improve limbal stem cell migration, promotes corneal transparency, facilitates injury-repair of the cornea, reduces post-injury fibrosis, reduces post-injury vascularization; 
[081] modulate relative number of epithelial cells, inflammation; 
[082-85] modulate expression level of alpha smooth muscle actin, vascular encroachment, the degree of re-epithelialization following injury, expression level of CD31; 
[087-88] interfere with TGFbeta signaling, fibroblast-myoblast transition, differentiation of myofibroblasts; and
[092] reduce stress fiber formation, inhibit nuclear translocation of the Smad2/3 complex. 
[0136] discloses the MG53 may be used in conjunction with other ophthalmic diseases, disorders or conditions as a co-therapy or adjunctive therapy, whereby [0141] discloses MG53 may be used to treat ophthalmic diseases, disorders or conditions such as vision loss due to confirmed biallelic RPE65-mediated inherited retinal disease, glaucoma or ocular hypertension, intraocular pressure in patients with open-angle glaucoma or ocular hypertension, ocular itching associated with allergic conjunctivitis, uveitis, dry eye disease, non-24-hour sleep-wake disorder in the totally blind, during eye surgery to prevent intraoperative miosis and reduce post-operative pain, grass pollen-induced allergic rhinitis with or without conjunctivitis, corneal cystine crystal accumulation due to cystinosis, symptomatic vitreomacular adhesion, diabetic macular edema, elevated intraocular pressure, neovascular (wet) age-related macular degeneration, pain and inflammation following cataract surgery, itching associated with allergic conjunctivitis, bacterial conjunctivitis, macular edema following branch retinal vein occlusion or central retinal vein occlusion, acute herpetic keratitis, anesthesia during ophthalmologic procedures, seasonal and perennial allergic rhinitis, inflammation and pain associated with ocular surgery, wet age-related macular degeneration, low tear production, cytomegalovirus retinitis in patients with AIDS, itching of the eye, postoperative eye inflammation, Sjogren's Syndrome, inflammation of the cornea in children due to herpes simplex virus, preoperative and postoperative ocular surgical procedures, corneal ulcers, meibomian gland dysfunction, keratoconjunctivitis, Autoimmune Keratoconjunctivitis Sicca.
[0140] discloses MG53 reduces the occurrence of, reduces the level of, or eliminates adverse events caused by the other active ingredient.
However, terms such as ‘promote’, ‘improve’, ‘facilitate’, ‘reduce’ are relative terms, from which their meanings are subjective determinations, as the therapeutic response itself is an arbitrary and subjective determination, “desired therapeutic response” [0116].
Figure 3 and 5-8 evidence a temporal parameter and a dosage administration regimen parameter from which a therapeutically ‘effective amount’ is to be achieved and determined.
[075] discloses that the effects of recombinant MG53 protein are dose-dependent.
	[0121-122] discloses a plurality of different formularies/dosage forms, including cells expressing MG53, viral vector expressing MG53, or purified MG53 protein, by which MG53 may be administered to the subject.
If there are multiple ways to measure “therapeutically effective amount”, to wit, dosage form, concentration, time after administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

7. 	Claims 1, 4, 59-60, and 62-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a method of treating corneal injury, the method comprising the step of administering to the injured cornea of a subject an effective amount of MG53 in a dosage form. 
The claim denotes that not all of MG53 pharmaceutical composition dosage forms and/or routes of administration of the independent claim are able to achieve the functional property(ies) of being therapeutically effective.
The claim is considered to lack adequate written description for failing to recite the MG53 pharmaceutical dosage form [structure] and the corresponding concentration/dosage [structure], nor the corresponding route of administration [method step], that is/are necessary and sufficient to predictably achieve the recited functional language of being a real-world, clinically meaningful, therapeutically ‘effective amount’. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims are enormously broad for encompassing a multitude of different ophthalmic diseases, disorders or conditions which may be treated by the claimed pharmaceutical agent for which the corresponding physiological effects is to be achieved. 
	The specification discloses the MG53 may: 
[004] promote healing;
[015, 94] promotes repair or prevent fibrosis, repair or prevent undesired vascularization, stop, eliminate, prevent, or reduce corneal fibrosis, stop, eliminate, prevent, or reduce corneal angiogenesis; 
[075] improve limbal stem cell proliferation, improve limbal stem cell migration, promotes corneal transparency, facilitates injury-repair of the cornea, reduces post-injury fibrosis, reduces post-injury vascularization; 
[081] modulate relative number of epithelial cells, inflammation; 
[082-85] modulate expression level of alpha smooth muscle actin, vascular encroachment, the degree of re-epithelialization following injury, expression level of CD31; 
[087-88] interfere with TGFbeta signaling, fibroblast-myoblast transition, differentiation of myofibroblasts; and
[092] reduce stress fiber formation, inhibit nuclear translocation of the Smad2/3 complex. 
[0136] discloses the MG53 may be used in conjunction with other ophthalmic diseases, disorders or conditions as a co-therapy or adjunctive therapy, whereby [0141] discloses MG53 may be used to treat ophthalmic diseases, disorders or conditions such as vision loss due to confirmed biallelic RPE65-mediated inherited retinal disease, glaucoma or ocular hypertension, intraocular pressure in patients with open-angle glaucoma or ocular hypertension, ocular itching associated with allergic conjunctivitis, uveitis, dry eye disease, non-24-hour sleep-wake disorder in the totally blind, during eye surgery to prevent intraoperative miosis and reduce post-operative pain, grass pollen-induced allergic rhinitis with or without conjunctivitis, corneal cystine crystal accumulation due to cystinosis, symptomatic vitreomacular adhesion, diabetic macular edema, elevated intraocular pressure, neovascular (wet) age-related macular degeneration, pain and inflammation following cataract surgery, itching associated with allergic conjunctivitis, bacterial conjunctivitis, macular edema following branch retinal vein occlusion or central retinal vein occlusion, acute herpetic keratitis, anesthesia during ophthalmologic procedures, seasonal and perennial allergic rhinitis, inflammation and pain associated with ocular surgery, wet age-related macular degeneration, low tear production, cytomegalovirus retinitis in patients with AIDS, itching of the eye, postoperative eye inflammation, Sjogren's Syndrome, inflammation of the cornea in children due to herpes simplex virus, preoperative and postoperative ocular surgical procedures, corneal ulcers, meibomian gland dysfunction, keratoconjunctivitis, Autoimmune Keratoconjunctivitis Sicca.
[0140] discloses MG53 reduces the occurrence of, reduces the level of, or eliminates adverse events caused by the other active ingredient.
However, terms such as ‘promote’, ‘improve’, ‘facilitate’, ‘reduce’ are relative terms, from which their meanings are subjective determinations, as the therapeutic response itself is an arbitrary and subjective determination, “desired therapeutic response” [0116].
Figure 3 and 5-8 evidence a temporal parameter and a dosage administration regimen parameter from which a therapeutically ‘effective amount’ is to be achieved and determined.
[075] discloses that the effects of recombinant MG53 protein are dose-dependent.
	[0121-122] discloses a plurality of different formularies/dosage forms, including cells expressing MG53, viral vector expressing MG53, or purified MG53 protein, by which MG53 may be administered to the subject.

The claims are broad for the genus of administration routes by which the MG53 pharmaceutical is to be administered to the subject, wherein the specification [019] discloses, e.g. intramuscular, intravenous, subcutaneous, topically, subconjunctivally, or systemically, tissue adjacent to the eye, the orbit (bony structure surrounding the eye) of the eye (see also Claim 60), none of which are anatomically the cornea. 
Rather, Example 9, [0168] discloses topical administration of rhMG53 administered to the cornea, and “exogenous MG53 is administered topically to the cornea via an ophthalmic dosage form” [017].

Weisleder et al (U.S. 2009/0208473) is considered relevant prior art for having disclosed pharmaceutical compositions comprising rhMG53 [0082] capable of facilitating membrane repair or resealing [0085] as a therapeutic agent, being administered in a therapeutically effective amount [0085]. However, Weisleder et al is silent to the administration of rhMG53 to the cornea, nor that upon administration by other, non-ocular, anatomical routes, the thus-administered rhMG53 necessarily and predictably accumulates to the cornea in a therapeutically effective amount. 
Zhu et al (Amelioration of ischemia-reperfusion–induced muscle injury by the recombinant human MG53 protein, Muscle & Nerve 52: 852-858, 2015; Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught a method of treating an injury in a subject, the method comprising the step of administering a pharmaceutical compositions comprising rhMG53 protein to the [mouse, rat] subject via an intravenous route (pg 853, col. 1, Materials and Methods, “tail vein injections”). However, Zhu et al is silent to the administration of rhMG53 to the cornea, nor that upon intravenous administration, the thus-administered rhMG53 necessarily and predictably accumulates to the cornea in a therapeutically effective amount. 
Xiao et al (WO 2018/024110; Espacenet machine translation included) is considered relevant prior art for having disclosed a method of treating eye complications in diabetes mellitus (Abstract) or other diabetic ocular complications, such as diabetic retinopathy, cataracts, diabetes-related uveitis, and blindness (pg 95/pg 4 of machine translation). The instant specification discloses uveitis as an embodiment of corneal injury [0141, 168], as such reflects potential defects in the healing of the injured cornea and inflammation [081]. While Xiao et al conceived that a pharmaceutical composition comprising the MG53 protein may be administered, e.g. via an intraocular route (pg 107/pg 16 of machine translation), to the subject, Xiao et al do not disclose a reduction to practice of administering a therapeutically effective amount of rhMG53 by any anatomical route, thereby achieving a clinically meaningful, real-world treatment of one or more eye/ocular complications in diabetes mellitus, such as diabetic retinopathy, cataracts, diabetes-related uveitis, or blindness.
The instant specification fails to make up for the deficiencies in the prior art. 

The specification fails to disclose a first rhMG53 formulary and corresponding dosage concentration that, upon intravenous administration does not deliver a therapeutically effective amount in the cornea to treat corneal injury, as opposed to a second rhMG53 formulary and corresponding dosage concentration that, upon subcutaneous administration necessarily and predictably delivers a therapeutically effective amount in the cornea to treat corneal injury. 
The specification fails to disclose what modification(s) to a first rhMG53 formulary and corresponding dosage concentration and/or administration route, e.g. intramuscular, that is unable to deliver a therapeutically effective amount in the cornea to treat corneal injury, transforms said first rhMG53 formulary and corresponding dosage concentration and/or administration route into one that is now capable of delivering a therapeutically effective amount in the cornea to treat corneal injury.
The single species disclosed is Example 9, [0168] directed to topical administration of rhMG53, 100ng/mL concentration, administered to the cornea twice daily for a total of seven days.
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The independent claims fail to recite, and the specification fails to disclose, the amount of a MG53 composition to be administered to the eye of the subject that is necessarily and predictably a “therapeutically effective amount” to achieve the recited functional property of treating corneal injury. 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of MG53 pharmaceutical composition dosage form formularies, their corresponding therapeutically effective concentrations, and their corresponding route(s) of administration so as to necessarily and predictably administer a therapeutically effective amount to the subject, thereby achieving a real-world, clinically meaningful therapeutic result of treating corneal injury, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claim(s) 1, 4, 59-60, and 62-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandler et al (ABSTRACT NO: 055, Targeting plasma membrane repair in corneal wound healing, Veterinary Ophthalmology (2015) 18(6): E17, E25 (2 pages), Abstracts: 46th Annual Meeting of the American College of Veterinary Ophthalmologists, Coeur d’Alene, ID October 7–10, 2015 DOI:10.1111/vop.12319; Applicant’s own work not cited in an IDS).
With respect to Claim 1, Chandler et al is considered relevant prior art for having taught a method of treating corneal injury, the method comprising the step(s) of administering to the injured cornea of a subject an effective amount of MG53 in a dosage form (“treatment with recombinant human MG53 (rhMG53)”, “application of rhMG53 significantly protected corneal epithelial cells against mechanical injury”). 
With respect to Claim 4, Chandler et al taught wherein said dosage form releases or provides MG53 into or onto the eye (“application of rhMG53 significantly protected corneal epithelial cells against mechanical injury”). 
With respect to Claim 59-60, Chandler et al taught wherein the dosage form releases or provides MG53 to the surface of the eye or corneal surface of the eye, wherein the dosage form is administered to the eye (“application of rhMG53 significantly protected corneal epithelial cells against mechanical injury”).
With respect to Claims 62-64, those of ordinary skill in the art immediately recognize that Chandler et al must have administered the MG53 to the cornea at least once for at least one day (syn. once daily, one time per day).
Thus, Chandler et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 1, 4, 59-60, and 62-64 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chandler et al (ABSTRACT NO: 055, Targeting plasma membrane repair in corneal wound healing, Veterinary Ophthalmology (2015) 18(6): E17, E25 (2 pages), Abstracts: 46th Annual Meeting of the American College of Veterinary Ophthalmologists, Coeur d’Alene, ID October 7–10, 2015 DOI:10.1111/vop.12319; Applicant’s own work not cited in an IDS) in view of Penfold et al (US 2005/0245497) and Ferrari et al (Safety and Pharmacokinetics of Escalating Doses of Human Recombinant Nerve Growth Factor Eye Drops in a Double-Masked, Randomized Clinical Trial, BioDrugs 28: 275-283, 2014). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Chandler et al is considered relevant prior art for having taught a method of treating corneal injury, the method comprising the step(s) of administering to the injured cornea of a subject an effective amount of MG53 in a dosage form (“treatment with recombinant human MG53 (rhMG53)”, “application of rhMG53 significantly protected corneal epithelial cells against mechanical injury”). 
With respect to Claims 62-64, those of ordinary skill in the art immediately recognize that Chandler et al must have administered the MG53 to the cornea at least once for at least one day (syn. once daily, one time per day).
Furthermore, Penfold et al is considered relevant prior art for having disclosed a method for treating an ophthalmic condition, e.g. diabetic retinopathy, uveitis, corneal neovascularization, corneal diseases or opacifications [0039, 89, 91], the method comprising the step of administering a therapeutically effective amount of a pharmaceutical composition to the injured eye of the subject (Abstract), including topical application, such as ointment, gel, or eye drops, thereby providing an effective concentration upon contact with the exterior of the eye [0225]. Penfold et al disclosed the formulary may have a dwell time on the eye in units of hours or days (e.g. 1 day) [0241] and that the pharmaceutical should be administered to the eye in an amount and for a duration sufficient to treat or prevent the ophthalmic condition [0247]. 
Similarly, Ferrari et al is considered relevant prior art for having taught a method of treating an ocular disorder in a subject, e.g. patients affected by autoimmune corneal ulcers (pg 276, col. 1; pg 280, col. 1, “NGF is a promising therapy for…damage or degeneration of the cornea”), the method comprising the step of administering to the ocular surface eye drops comprising a recombinant human NGF protein (rhNGF). Ferrari et al taught the eye drops were administered three times daily, for as many as five days (Table 5). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in medicine and the treatment of ocular disorders. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, to modify the method of Chandler et al to comprise the step of administering the rhMG53 pharmaceutical composition to the ocular or corneal surface of the eye one, two, three or more times per day, wherein the dosage form is administered daily, in a method of treating a corneal injury with a reasonable expectation of success because Chandler et al must have administered the MG53 to the cornea at least once for at least one day (syn. once daily, one time per day), whereby those of ordinary skill in the art long-recognized that the pharmaceutical composition should be administered to the eye in an amount and for a duration sufficient to treat or prevent the ophthalmic condition (Penfold et al), and Ferrari et al successfully demonstrated the ability of the routineer to administer to the ocular surface eye drops comprising a recombinant human therapeutic protein for the treatment of an ocular or corneal injury, wherein the eye drops were administered three times daily, for as many as five days.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The prior art is performing the same or similar methods for the same or similar functions/purposes as the instantly claimed invention, with specific embodiments having been successfully reduced to practice. The size of the range is small and the extent of overlap between the cited art and the instant claims is substantial. Instant claims and specification fail to disclose/recite an element of criticality of the instant administration regimen. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Chandler et al taught wherein said dosage form releases or provides MG53 into or onto the eye (“application of rhMG53 significantly protected corneal epithelial cells against mechanical injury”). 
Ferrari et al taught wherein the dosage form releases or provides the therapeutic protein to the surface of the eye or corneal surface of the eye, wherein the dosage form is administered to the eye (Title, “eye drops”; pg 276, col. 1; pg 280, col. 1, “NGF is a promising therapy for…damage or degeneration of the cornea”). 
With respect to Claim 59-60, Chandler et al taught wherein the dosage form releases or provides MG53 to the surface of the eye or corneal surface of the eye, wherein the dosage form is administered to the eye (“application of rhMG53 significantly protected corneal epithelial cells against mechanical injury”).
Ferrari et al taught wherein the dosage form releases or provides the therapeutic protein to the surface of the eye or corneal surface of the eye, wherein the dosage form is administered to the eye (Title, “eye drops”; pg 276, col. 1; pg 280, col. 1, “NGF is a promising therapy for…damage or degeneration of the cornea”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion 
10. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633